Citation Nr: 1205692	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disability, now claimed as secondary to service-connected cluster migraine headaches.

2.  Entitlement to service connection for a sinus disability, secondary to service-connected cluster migraine headaches.

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for allergies is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for a sinus disability was previously denied by the RO in a rating decision dated in October 1983, the Veteran did not appeal that decision, and no new and material evidence pertinent to that claim was received by VA within one year from the date of that decision.

2.  New evidence received since the time of the final October 1983 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for a sinus disability.

3.  At no point during the pendency of the claim or appeal has the Veteran had a sinus disability.


CONCLUSIONS OF LAW

1.  The October 2003 rating decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 
2.  Evidence submitted to reopen the claim of entitlement to service connection for a sinus disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for a sinus disability, secondary to service-connected cluster migraine headaches, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action with respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disability, now claimed as secondary to service-connected cluster migraine headaches, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Furthermore, after review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue of entitlement to service connection for a sinus disability secondary to service-connected cluster migraine headaches.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a June 2007 letter satisfied the duty to notify provisions; in this regard, while the letter did not contain the criteria for substantiating a claim for direct service connection, in this case, the Veteran has asserted service connection on a secondary basis only, and the June 2007 letter contained the criteria for substantiating a claim for service connection on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in October 2007.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a thorough examination of the Veteran, including diagnostic testing, by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the October 2007 VA examiner did not acknowledge a review of the claims file prior to rendering the examination report.  However, as explained below, the examiner found that there was no competent evidence of the disability for which service connection is sought in this case.  Also, as explained below, the Board finds that this opinion is consistent with the record, and that there is no competent evidence of a current sinus disability, or persistent or recurrent symptoms of a sinus disability, for which compensation can be authorized.  Therefore, the lack of review of the claims file by the October 2007 VA examiner is not prejudicial to the Veteran in this case, and remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

A.  New and Material Evidence

Initially, the Board notes that, in both the February 2008 rating decision and a March 2010 supplemental statement of the case, the RO addressed the claim for service connection for a sinus disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a sinus disability in October 1983.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the October 1983 decision.  Therefore, the October 1983 decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that, while the Veteran had been diagnosed with chronic sinusitis in September 1983, there was no evidence that sinusitis was related to military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 1983 rating decision that addresses this basis. 

The Board notes that, rather than asserting that a sinus disability is directly related to any in-service injury, disease, or event, the Veteran now asserts that a sinus disability is secondary to his service-connected cluster migraine headaches. Although in the previous denial VA did not consider whether service connection was warranted for a sinus disability due to cluster migraine headaches, separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet App 545, 550   (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Bingham v. Principi, 18 Vet. App. 470, 474-475 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005). 

Evidence submitted and obtained since the October 1983 rating decision includes the Veteran's statement, made in connection with his May 2007 claim to reopen, that he has severe sinus problems secondary to his migraine headaches; in this regard, service connection has been awarded for cluster migraine headaches, effective May 5, 1983.  Without addressing the merits of this evidence, the Board finds that this statement addresses the issue of whether the Veteran has a sinus disability that might be related to service, even though such relationship is asserted on a secondary basis.  See Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a sinus disability since the October 1983 rating decision.  On this basis, the issue of entitlement to service connection for a sinus disability is reopened.

B.  Service Connection

As reflected in his May 2007 claim to reopen, the Veteran asserts that he has a sinus disability secondary to his service-connected cluster migraine headaches; neither he nor his representative has asserted that a sinus disability began in or was directly aggravated by service, or is otherwise directly the result of service.  Thus, the Board will consider the Veteran's claim on a secondary basis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

September 1983 treatment records reflect that a sinus series was performed on June 7, 1983, and the provisional diagnosis was "sinus condition."  The report of a September 1983 VA examination reflects that the Veteran reported having nasal running, but not knowing exactly when this had its onset.  Examination of the nose and sinuses revealed septum deviating slightly toward the left, and hyperemia of the nasal mucosa.  The diagnosis was chronic sinusitis, left maxillary antrum.  

However, at no point during the pendency of the Veteran's May 2007 claim to reopen or the appeal has there been any diagnosis of, or other medical findings pertinent to, a sinus disability.  The only competent medical evidence regarding whether the Veteran has had any sinus disability during this period that might be related to his service-connected headache disability is the report of an October 2007 VA examination.  At the time of the examination, the Veteran reported that he began to have problems with his sinuses in the 1980s, and that his current symptoms included headaches, sinus pain, and sinus tenderness.  It was noted that the Veteran had a history of chronic sinusitis.  Computed tomography (CT) scan of the sinuses revealed that the paranasal sinuses were clear, that there was left-sided nasal septum deviation without any clear definite obstruction to the nasal cavity, and that the nasal turbinates appeared normal, and the impression was nasal septum deviation and no sinusitis.  The examiner's diagnosis was no evidence of chronic sinusitis, and septal deviation.  The examiner opined that sinus problems were less likely than not caused by or a result of the Veteran's service-connected cluster migraine headaches, because there was no secondary condition of sinusitis via the evidence of the CT scan.  

Thus, at no point during the pendency of the claim or appeal has the record reflected any competent evidence of a sinus disability.  Rather, it reflects that the Veteran has not had a sinus disability during this period, despite the fact that one was diagnosed in 1983.  

The Board acknowledges that the Veteran might believe that he has a sinus disability secondary to his headache condition.  In this regard, where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the questions of whether a sinus disability exists and whether it is medically related to the Veteran's headache disability extends beyond features capable of mere lay observation or an immediately observable cause-and-effect relationship; these questions are medical in nature and require medical expertise to answer.  As such, the Veteran is not competent to diagnose disability or address etiology in the present case.

In this case, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that the claim for service connection for a sinus disability, secondary to service-connected cluster migraine headaches, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a sinus disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a sinus disability, secondary to service-connected cluster migraine headaches, is denied.

REMAND

With respect to the issue of entitlement to service connection for allergies, in a statement received by VA in March 2009, the Veteran has expressed disagreement with the RO's denial of his claim in a February 2009 rating decision.  Because the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for allergies.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the February 2009 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


